internal_revenue_service uil number release date cc dom p si 7--plr-118300-98 january re legend x y a b c d e f g m n date date date date dear we received your letter dated submitted on x's behalf requesting a ruling under sec_1362 of the internal_revenue_code this letter responds to that request the represented facts are as follows x is a corporation that elected to be treated as an s_corporation under sec_1362 effective for its taxable_year beginning date on date a and b each sold m shares of x stock to y a c_corporation a and b did not consult with their tax advisors concerning the sale the other shareholders and or officers of x were either unaware of a and b's sale of x stock to y or did not know that such a sale would result in the termination of x's s_corporation_election on date a b and x became aware of the termination of x's s_corporation_election as result of the sale of x stock by a and b to y when x's accounting firm discovered the termination while preparing x's tax_return for the year beginning date and the accounting firm notified the officers and shareholders of x in order for x to again qualify as an s_corporation y sold its shares of x stock to f and g on date for taxable years beginning on or before date sec_1361 defines a small_business_corporation as a domestic_corporation which is not an ineligible_corporation and which does not a have more than shareholders b have as a shareholder a person other than an estate and other than a_trust described in sec_1361 who is not an individual c have a nonresident_alien as a shareholder and d have more than one class of stock sec_1362 provides that an election under sec_1362 will be terminated whenever at any time on or after the first day of the first tax_year for which the corporation is an s_corporation the corporation ceases to be a small_business_corporation sec_1362 provides that any termination under sec_1362 will be effective on and after the date of cessation sec_1362 provides that if an election under sec_1362 by any corporation was not effective for the taxable_year for which made by reason of a failure to meet the requirements of sec_1361 or to obtain the shareholder consents the secretary determines that the circumstances resulting in the ineffectiveness or termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in the ineffectiveness or termination steps were taken so that the corporation is a small_business_corporation or to acquire the required shareholder consents and the corporation and each person who was a shareholder in the corporation at any time during the period specified pursuant to sec_1362 agrees to make any adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to the period then notwithstanding the circumstances resulting in the ineffectiveness or termination the corporation is treated as an s_corporation during the period specified by the secretary with respect to sec_1362 the committee reports accompanying the subchapter_s_revision_act_of_1982 state the following if the internal_revenue_service determines that a corporation's subchapter_s_election is inadvertently terminated the service can waive the effect of the terminating event for any period if the corporation timely corrects the event and if the corporation and the shareholders agree to be treated as if the election had been in effect for such period the committee intends that the internal_revenue_service be reasonable in granting waivers so that corporations whose subchapter_s eligibility requirements have been inadvertently violated do not suffer the tax consequences of a termination if no tax_avoidance would result from the continued subchapter_s treatment in granting a waiver it is hoped that taxpayers and the government will work out agreements that protect the revenue without undue_hardship to taxpayers it is expected that the waiver may be made retroactive for all years or retroactive for the period in which the corporation again became eligible for subchapter_s treatment depending on the facts s rep no 97th cong 2d sess 1982_2_cb_718 h_r rep no 97th cong 2d sess 1982_2_cb_730 based solely on the facts submitted and the representations made we conclude that the termination of x’s subchapter_s_election occurred on date as a result of y’s ownership of x stock and that the termination constituted an inadvertent termination within the meaning of sec_1362 no later than a reasonable period of time after discovery of the circumstances of the ineffective election or termination steps were taken so that x was once more a small_business_corporation and no tax_avoidance was intended nor will result from the continued treatment of x as a subchapter_s_corporation therefore pursuant to sec_1362 x's election to be an s_corporation will be recognized as effective date through date and thereafter provided that x's subchapter_s_election is not otherwise terminated under sec_1362 during the period from date through date y will be treated as the owner of n shares of x stock accordingly each of the shareholders of x from date through date y a b c d e f and g--must include in income its pro_rata share of x's separately and nonseparately computed items as provided in sec_1366 make adjustments to stock basis as provided in sec_1367 and take into account any distributions made by x as provided in sec_1368 this ruling shall be null and void if the requirements of this paragraph are not met except as specifically set forth above we express or imply no opinion concerning the federal tax consequences of the above-described facts under any other provision of the code specifically no opinion is expressed on whether the election made by x to be treated as an s_corporation was a valid election under sec_1362 whether y is a c_corporation or whether x's current shareholders are valid s_corporation shareholders this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely yours joseph h makurath senior technician reviewer branch office of the assistant chief_counsel passthroughs and special industries
